Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 USC 102 (a)(1) as being anticipated by Jacobsen et al. US 2006/0153155


As to claims 1 and 11, Jacobsen teaches a circuit and method ([0206, 0191]) for using compressive sampling to detect direction of arrival of a signal of interest ([0143, 0161, 0174-0175]), comprising: a plurality of receiver paths ([0150, 0154]), each comprising: an antenna configured to receive the signal of interest and produce a received signal ([0158]); and a modulator configured to receive a modulator input signal based on the received signal produced by the antenna in the path ([0157]), to modulate the modulator input signal at multiple points in time based on different ones of a plurality of pseudo-random numbers ([0157]), and to produce a plurality of modulated output signals in response to the modulating of the modulator input signal at the multiple points in time ([0157, 0159]); a summer configured to sum across the plurality of receiver paths the one of the plurality of modulated output signals produced by each of the plurality of receiver paths for each .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 USC 103(a) as being unpatentable over Jacobsen, of record.
     As to claims 10 and 20, Jacobsen teaches the circuit of claim 9 and 19.
Jacobsen doesn’t expressly teach wherein the hardware processor is configured to perform a conventional beam forming process.

It would be obvious to modify Jacobsen by forming the processor to perform any range of beam forming that is routine in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646